 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    SHANE MONROE BOWDEN,                                    Case No. 1:19-cv-01769-SAB (PC)

 8                         Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
 9              v.                                            TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 45 DAYS
10    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
11                                                            FORTY-FIVE (45) DAY DEADLINE
                           Defendants.
12

13
               Plaintiff Shane Monroe Bowden is a state prisoner proceeding pro se in this civil rights
14
     action pursuant to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an
15
     application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
16
               Accordingly, IT IS HEREBY ORDERED that:
17
               Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the
18
     attached application to proceed in forma pauperis, completed and signed, or, in the alternative,
19
     pay the $400.00 filing fee for this action. No requests for extension will be granted without a
20
     showing of good cause. Failure to comply with this order will result in dismissal of this
21
     action.
22

23   IT IS SO ORDERED.
24
     Dated:      December 23, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                          1
